Filed 2/10/21 P. v. Davityan CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                    B298328

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA467707)
         v.

NAREK DAVITYAN,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Norman Shapiro, Judge. Affirmed.
      Lori A. Quick, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Kim Aarons and Kristen J. Inberg,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
        Narek Davityan pleaded guilty to running a chop shop and,
as a felon, to possessing three guns. The court sentenced him to
two years in prison. Davityan appeals the trial court’s order
denying his motion to relieve his appointed defense attorney
Nicholas Okorocha. (See People v. Marsden (1970) 2 Cal.3d 118
(Marsden).)
        We review this issue for abuse of discretion. (People v.
Rodriguez (2014) 58 Cal.4th 587, 623 (Rodriguez).)
        Davityan asked for a Marsden hearing and the court
promptly complied. The court asked Davityan what the problem
was. Davityan expressed some particular dissatisfactions. When
his account got a bit off track, the court said, “Well, we’re not
dealing with that. We’re dealing with the Marsden situation, and
why you think that you’d rather not have this counsel.”
        Davityan explained he had many disagreements with his
lawyer. He said he and his lawyer were “not on good terms
exactly.” Davityan said he had taken many notes but the lawyer
“didn’t want those notes.” Further, the lawyer “failed to retrieve
the . . . discovery we needed for the case.”
        When Davityan paused, the court said, “Go ahead.”
        Davityan continued, explaining it seemed like his lawyer
was avoiding him “like, lunch time and prior to that; prior to
lunch time.”
        The court said, “All right. Anything further?”
        Davityan continued. He said his lawyer incorrectly
informed him the return of a search warrant on his property
accurately listed what the police had taken. This was wrong,
Davityan said, because the police “actually had taken a lot more
things . . . .”
        The court said, “Anything else?”




                                2
       Davityan said, “I guess that may be it.”
       The court said, “I want you to tell me why you feel you were
not represented by counsel.”
       Davityan said, “Like, he just, he didn’t agree with
everything, like anything and everything, you know? Like, I gave
him numerous, you know, scenarios and possibilities. And he
just didn’t want to even, you know—he did push it off on the
investigator.”
       Davityan also complained he did not get a chance to review
discovery.
       The court said, “All right. Anything else?”
       Davityan said, “I believe that might be it.”
       The court summarized the gist of Davityan’s complaints,
one by one, and asked Davityan’s lawyer to respond.
       The attorney did respond. He said, “Regarding the
meeting, Mr. Davityan and I met for three solid hours; went
through all of the discovery. Went through his views of—
regarding what motions should be filed, regarding his views of
what, what the facts were. [¶] And, and he provided some, some
information regarding essentially what he viewed as some grand
conspiracy against him. I addressed all of his, his concerns. [¶]
Before the meeting was up, I’d say probably the last hour of it
was repeating things that we had discussed during the initial two
hours. [¶] Prior to the meeting, Mr. Davityan had uploaded his
prior motions, notes, documents, photos, links to Google Maps,
research he had done; that sort of thing. He had uploaded
numerous files and documents onto a Dropbox link. [¶] Before
our meeting, I reviewed all of it. I saw all of his prior motions. I
saw his notes. I saw everything he had uploaded, and I did all
that in preparation for our meeting. [¶] So, by the time our




                                 3
meeting was done, we had discussed everything numerous
times.”
       The attorney explained his reasoning for a series of tactical
legal decisions.
       The attorney agreed there were some “[d]isagreements we
had,” but said “we didn’t end every conversation abruptly. There
were probably two or three [times] where I told him we were done
talking because all we are doing is going round and round in
circles with regard to conspiracy theories he had come up with.”
       The attorney described some of these theories: animal
control officers were trying to get a search warrant to take his
dogs away; police told people to make up a story about a chop
shop to get a warrant; a coffee shop manager across the street
was involved; a police officer came onto his property,
“chitchatted” about a car, and was “perhaps doing something
sneaky.” Davityan told the attorney a girl whose name was
Alexis or Annette or “started with an ‘M’ ” had let a gang member
bring cars to the property, but Davityan would not give the gang
member’s name. Davityan claimed he had an ex-girlfriend that
could be an alibi witness, but he wouldn’t give his attorney her
name either.
       The lawyer explained he asked Davityan to give the
information to the private investigator on the case but that
Davityan “did not arrange a meeting with [the private
investigator] in any sort of timely fashion.”
       “I didn’t avoid him on the day of the trial. I, I handled a
couple other appearances, but I did not tell him that that we were
going to be going through his file of paperwork. That’s just
absolute nonsense. [¶] I had probably exchanged many, 200




                                 4
emails with Mr. Davityan, and probably a hundred phone calls.
[¶] It’s outlandish the amount of conversations we’ve had.”
       The lawyer told the court a problem with Davityan’s case is
Davityan knew he had guns registered to him in his home while
he had a prior felony conviction. “That’s the reason he decided to
accept the plea.”
       “And this nonsense about, about me doing anything
improper, is similar to what he said about his prior felony and his
attorney in that case; that he was forced to plea[d] and coerced to
take a plea and all this. It is, it is deceptive. He lied in his
Marsden motion. It’s absolute nonsense. We’ve had a ton of
communication. Reviewed everything he had. He had massive
factual problems, and he took the two year deal because he
wanted to avoid the risk of getting a whole lot more time.”
       The court said, “Very simply stated, the record fails to
demonstrate the continued representation by Mr. Okorocha
would deprive Mr. Davityan of representation in this matter. [¶]
Your motion pursuant to the Marsden matter is denied.”
       When defendants seek new court-appointed counsel on the
basis of poor representation, the court must permit them to
explain their logic and to give specific examples. The court must
appoint a new lawyer if it is clear the current representation is
inadequate or if an irreconcilable attorney/client conflict makes
effective representation unlikely. (Rodriguez, supra, 58 Cal.4th
at p. 623.)
       Davityan says the court applied the wrong legal standard
by saying it would have to find Davityan was “without counsel.”
Davityan argues this is an unnecessarily high standard and is
contrary to law. He contends the proper standard is whether the
right to counsel was “substantially impaired.”




                                 5
       There was no error here under any standard. The court
had an accurate grasp of the proper legal standard. Courts need
not parrot language word for word. The court was polite and
attentive and gave Davityan ample opportunity to explain his
grievances. Davityan’s attorney then thoroughly rebutted
Davityan’s factual presentation. The court obviously accepted
the attorney’s version, which was detailed and logical. That was
not an error or an abuse of discretion.
       Davityan devoted five sentences to arguing his relationship
with his lawyer had so broken down as to jeopardize his right to
effective assistance of counsel.
       This lawyer and client did not have a perfect relationship,
but there was no sign the lawyer’s performance was amiss.
       Davityan says three phrases his lawyer used are damning.
We examine each one and conclude these arguments lack
support.
       First, the lawyer said Davityan provided “some information
regarding essentially what he viewed as some grand conspiracy
against him.” The lawyer explained Davityan’s theories about
the animal control officers, the coffee shop manager across the
street, and the police officer who had said something about a
Toyota 4runner. Davityan’s briefing to us makes no attempt to
explain the logic of these theories or to show why it is unfair,
excessive, or inaccurate to call them conspiracy theories.
       Second, the lawyer described one of Davityan’s claims as
“absolute nonsense.” This claim was that the lawyer told
Davityan they would sit down before a court appearance and in
the court hallway the two of them would go through all the
evidence. At least, this apparently is Davityan’s meaning; we are
unsure, because Davityan’s opening brief devotes little attention




                                6
to describing his meaning. The lawyer rejected Davityan’s
factual assertion in strong terms. Davityan does not explain why
this rejection was incorrect or why the strength of the rejection
was unwarranted.
       Third, Davityan points to his lawyer’s description of 200
emails and 100 phone calls as an “outlandish” number of
conversations between client and counsel. Davityan does not
contest these quantitative sums. Nor does he explain why his
lawyer’s description is factually inaccurate. The fact the lawyer
and client had communicated extensively about the case is not
evidence of a breakdown in their relationship.
       In short, there was no error or abuse of discretion.
       We do not reach the issues of whether Davityan had to get
a certificate of probable cause or whether there was prejudice.
                           DISPOSITION
       The judgment is affirmed.



                                         WILEY, J.

We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                7